Citation Nr: 1302843	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  11-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to a rating higher than 10 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Nevada, so the matter is now handled by the RO in Reno, Nevada.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  Accordingly, the Board finds that Rice is not applicable in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is seeking entitlement to service connection for residuals of pneumonia and entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.  The Veteran has not yet been provided a VA examination for his claimed disorder of residuals of pneumonia.  Service treatment records indicate the Veteran was diagnosed with right lower lobe pneumonia in December 1987.  Additionally, the Veteran had an upper respiratory infection in December 1988, bronchitis in March 1993, probable bronchiolitis in September 1995, and additional upper respiratory infections in August 1996 and November 1997.  Post-service treatment records indicate treatment for upper respiratory infections and bronchitis.  See March 2010 VA treatment note and May 2009 private treatment note.  As the record contains treatment for respiratory infections during and after service, the Board finds that a remand for an examination is necessary and a medical opinion should be obtained.

The Veteran is also seeking entitlement to an increased rating for his service-connected degenerative disc disease of the lumbar spine.  The record reflects that the Veteran's most recent VA examination for his lumbar spine was conducted in March 2010, more than two years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Therefore, a remand is necessary to provide a thorough assessment of the Veteran's lumbar spine.

Furthermore, all updated VA and private treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all updated VA and private treatment records.  Specifically, obtain all non-duplicative records from the Reno, Canroe, and Houston VAMC.

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records have been received, afford the Veteran an in-person VA examination for his residuals of pneumonia.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records. 

All current respiratory disorders/residuals of pneumonia should be diagnosed.  For each disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is causally or etiologically related to service, to include the respiratory symptoms during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his respiratory disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  Afford the Veteran an in-person VA examination to determine the severity of his service-connected lumbar spine disability. 

The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


